


110 HR 2371 IH: Deamonte’s Law
U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2371
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Cummings (for
			 himself, Mr. Waxman, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to expand and
		  improve the provision of pediatric dental services to medically underserved
		  populations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Deamonte’s Law .
		2.FindingsThe Congress finds as follows:
			(1)The Centers for
			 Disease Control and Prevention reports that tooth decay in baby teeth has
			 increased 15 percent among United States toddlers and preschoolers 2 to 5 years
			 old, between 1988 to 1994 and 1994 to 2004.
			(2)During the period
			 of 1999 to 2004, 28 percent of young children had experienced cavities.
			(3)Tooth decay is the
			 single most common childhood chronic disease, and it disproportionately affects
			 poor and minority children.
			(4)Eighty percent of
			 dental decay occurs in just 25 percent of children.
			(5)Parents are 3 times
			 more likely to report that their children’s dental needs are unmet, when
			 compared with general medical care needs.
			(6)While 9,000,000 of
			 the children in this Nation do not have medical insurance, more than twice that
			 number—20,000,000—do not have dental insurance.
			(7)The Department of Health and Human Services
			 estimates that more than 31,000,000 people live in dental health provider
			 shortage areas, and 4,650 additional dentists would be needed to meet the need
			 that exists in those areas.
			(8)Health centers
			 serve as the health care home for 16,000,000 individuals, including 5,200,000
			 children, aged 18 and under.
			(9)A
			 significant number of health centers provide dental services, but in many
			 instances those services are inadequate to meet the needs of low-income
			 children in the communities they serve.
			3.Access to Dental
			 Care Pilot ProgramSubpart I
			 of part D of title III of the Public Health Service Act (42 U.S.C. 254b et
			 seq.) is amended by adding at the end the following:
			
				330M.Access to
				Dental Care Pilot Program
					(a)GrantsThe Secretary shall award grants to
				Federally qualified health centers to expand and improve the provision of
				pediatric dental services to medically underserved populations.
					(b)Use of
				fundsThe Secretary may not
				make a grant to a Federally qualified health center under this section unless
				the center agrees to use the grant to expand and improve the provision of
				pediatric dental services to medically underserved populations by—
						(1)recruiting
				dentists, pediatric dentists, or dentists with pediatric training to provide
				pediatric dental services to populations served by the center;
						(2)purchasing or
				renting equipment for the provision of dental services;
						(3)constructing and
				expanding physical space for the provision of dental services; or
						(4)allowing
				contractual relationships between Federally qualified health centers and
				private dental providers to increase access to dental care for adults and
				children.
						(c)Reports to
				CongressNot later than 1 year after the date of the enactment of
				this section, and annually thereafter, the Secretary shall conduct an
				evaluation of the activities funded through grants under this section and
				submit a report to the Congress on the results of such evaluation.
					(d)DefinitionsIn
				this section:
						(1)The term
				Federally qualified health center has the meaning given to such
				term in section 1861(aa)(4) of the Social Security Act (42 U.S.C.
				1395x(aa)(4)).
						(2)The term
				pediatric dentist means an individual who has successfully
				completed residency training from a pediatric dentistry program accredited by
				the Commission on Dental Accreditation.
						(e)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $5,000,000 for each of fiscal years 2008 through
				2013.
					.
		4.Dentistry
			 Workforce Pilot ProgramTitle
			 VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended by
			 inserting after section 747 the following:
			
				747A.Dentistry
				Workforce Pilot Program
					(a)GrantsThe Secretary shall make grants to schools
				of dentistry and hospitals with accredited training programs in pediatric
				dentistry to increase the number of individuals who pursue academic programs in
				pediatric dentistry.
					(b)Use of
				fundsThe Secretary may not make a grant to a school of dentistry
				or a hospital under this section unless the school or hospital agrees to use
				the grant to increase the number of individuals who pursue academic programs in
				pediatric dentistry by—
						(1)establishing,
				maintaining, or improving both pre- and post-doctoral academic programs in
				pediatric dentistry;
						(2)recruiting and
				training dental students to pursue training in pediatric dentistry;
						(3)strengthening
				training in pediatric dentistry within advanced education in general dentistry
				and general practice dentistry residencies in dentistry programs; or
						(4)recruiting and
				training practicing dentists through continuing education programs in pediatric
				dentistry.
						(c)Reports to
				CongressNot later than 1 year after the date of the enactment of
				this section, and annually thereafter, the Secretary shall conduct an
				evaluation of the activities funded through grants under this section and
				submit a report to the Congress on the results of such evaluation.
					(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $5,000,000 for each of fiscal years 2008 through
				2013.
					.
		
